Citation Nr: 0000565	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida, and Department of Veterans Affairs 
Medical Center in Miami, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, with bulging disc L4-L5 and herniation 
L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to annual clothing allowance for the year 
1993 pursuant to 38 U.S.C.A. § 1162.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 1975 
and from May 1976 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1992 and 
April 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran has submitted a December 1997 notice of 
disagreement with July 1997 VA determinations that he is not 
entitled to a clothing allowance in 1994, 1995, and 1996.  
These issues are referred to the RO for appropriate action, 
to include issuance of a Statement of the Case.

This case was the subject of Board remands dated in June 1995 
and October 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not obtain the certification required for 
entitlement to a clothing allowance for the year 1993.  The 
only on-point medical opinion of record is the Chief Medical 
Director of a VA prosthetic treatment center certifying that 
the veteran did not meet the criteria for clothing allowance.

3. The symptoms objectively demonstrated upon VA neurological 
and orthopedic examination have included marked limited of 
motion of the lumbar spine, pain in the lower extremities, 
mild sensory loss in one leg, lumbar muscle spasm, positive 
straight leg tests, impaired gait, and pain on motion.  From 
a reading of the reports, these symptoms appear to occur with 
little intermittent relief. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for chronic 
lumbosacral strain, with bulging disc L4-L5 and herniation 
L5-S1, have been met.
 
2.  The criteria for a VA clothing allowance have not been 
met.  38 U.S.C.A. § 1162 (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.810 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Low Back Disability 

Factual Background

The veteran's claim for an increased rating was received in 
August 1992.  Associated with the claims folder are VA 
outpatient treatment records dated from September 1992 to 
January 1993.  In June 1995, the Board determined that these 
records were inadequate for rating purposes and remanded the 
case for additional development.

In August 1995, the veteran underwent a VA medical 
examination.  He complained of low back pain over the years 
and he wore a lumbosacral belt.  He was employed at the post 
office, but was unable to lift heavy sacks of mail, so he was 
on light duty status.  Objectively, the examiner could find 
no muscle atrophy, and straight leg raising was negative.  
There was tenderness in the left sacroiliac area.  No 
weakness was noted in the lower extremities, and there were 
no reflex, motor, or sensory defects.  Musculature of the 
back was normal.  Range of motion studies found forward 
flexion to 45 degrees with pain thereafter, extension 
backward was to 10 degrees.  Lateral flexion was to 25 
degrees, bilaterally, and left and right rotation were to 20 
degrees.  The examiner concluded that the neurologic and 
orthopedic examinations were normal.  The diagnosis was 
chronic sacroiliac strain, left greater than right.

A September 1996 report of a CT Scan shows that the veteran 
had a mild bulging at the L4-L5 level with minimal effacement 
of the sac.  At the L5-S1 level there was a very small 
central disc herniation with no sac compression.  The 
remaining lumbar disc levels were within normal limits.  
There was no evidence of acute fracture, or osteoblastic or 
lytic lesions.  The radiologist's impression was small 
central disc herniation at the L5-S1 level with no sac 
compression.

During a VA neurological examination in March 1997, back 
examination revealed that the veteran wore a brace.  He had 
tenderness in his lumbar region, particularly in the left 
around L3 to L5.  There was a marked diminution of anterior 
mobility only to 10 degrees, posteriorly to 5 degrees.  He 
had poor tortional movements.  There was a positive straight 
leg-raising test at 45 degrees on the right, 35 degrees on 
the left.  Motor examination revealed that there was good 
strength in all four extremities.  There was no atrophy.  
Tone was normal.  Reflexes were 1+ and symmetrical.  Sensory 
examination revealed a left L5 sensory loss.  Gait was 
antalgic, with difficulty walking on heels and toes, 
particularly on the left.  Romberg was negative.  There was 
no ataxia to his gait.  He was able to perform tandem 
movements.  The examiner's impression was that the veteran 
had a residual lumbar syndrome with mechanical findings, 
diminished mobility, positive straight leg raising test and 
impaired gait, without focal motor or reflex asymmetry.  
There was some mild sensory loss in the left leg suggesting a 
possible L5 radiculopathy.

During a VA orthopedic examination in March 1997, the veteran 
complained of low back pain primarily on the left side with 
occasional leg pain and numbness in the toes of the left 
foot, especially in the morning upon waking up.  Objective 
examination revealed decreased sensation at the L5 and S1 
roots on the left.  There was positive straight leg raising 
test on the left referred to the left lower back.  There were 
no reflex, sensory, or motor defects.  There were no 
weaknesses.  There was an increase in lordosis, and there was 
a positive straight leg-raising test.  The veteran had a 
posture in which he stood in accentuated lordosis of the 
lumbar spine and flexion of the hips.  There was no fixed 
deformity.  Musculature in the back showed spasm in the 
paralumbar area.  Range of motion revealed a forward flexion 
of 30 degrees, backward extension of 5 degrees, left and 
right lateral flexion of 20 degrees, and left and right 
rotation of 10 degrees.  Objective evidence of pain on motion 
was present.

In the examiner's opinion, the veteran had a herniation at 
the L4-5, L5-S1 disc as indicated by his CT scan.  It was 
also the physician's opinion that the diagnosis of a 
lumbosacral strain made in the service at the time of initial 
injury was the onset of the veteran's problem and was 
directly related to his herniation at the present time.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5292, pertains to 
evaluation of limitation of motion of the lumbar spine.  
Under this diagnostic code, severe limitation of motion is 
rated as 40 percent disabling, moderate limitation of motion 
is rated as 20 percent disabling, and slight limitation of 
motion is rated as 10 percent disabling.

Diagnostic Code 5293 provides that intervertebral disc 
disease warrants a 20 percent evaluation if it is moderate 
with recurring attacks;  40 percent evaluation if it is 
severe with recurring attacks with intermittent relieve;  or 
60 percent evaluation if it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Diagnostic Code 5295 provides that severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, is 
rated as 40 percent disabling.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, the condition is rated as 20 percent 
disabling.  With characteristic pain on motion, the condition 
is rated as 10 percent disabling.   With slight subjective 
symptoms only, the condition is rated as noncompensably 
disabling. 

Incomplete paralysis of the sciatic nerve warrants a 40 
percent evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe with marked muscular atrophy.  A 
rating of 80 percent is warranted for complete paralysis of 
the sciatic nerve, where the foot dangles and drops, with no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.    

Pursuant to 38 C.F.R. § 4.14, entitled avoidance of 
pyramiding, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes;  some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in  establishing the 
service-connected evaluation, and the evaluation of the  same 
manifestation under different diagnoses are to be avoided. 

The veteran's disability as currently manifested is best 
characterized as intervertebal disc disease, as rated under 
diagnostic Code 5293, since bulging discs and disc herniation 
have been found to be the pathology of the disability.  The 
evidence shows that the veteran has persistent symptoms 
compatible with sciatic neuropathy with little intermittent 
relief.  The symptoms objectively demonstrated upon VA 
neurological and orthopedic examination have included marked 
limited of motion of the lumbar spine, pain in the lower 
extremities, mild sensory loss in one leg, lumbar muscle 
spasm, positive straight leg tests, impaired gait, and pain 
on motion.  However, at the orthopedic examination, it was 
found that were no reflex, sensory, or motor defects, or 
muscular weaknesses.  There was no atrophy or loss of tone or 
reflexes in the extremities.  Based on these findings, the 
Board finds that there is an approximate balance of evidence 
as to whether a rating of 40 or the next higher rating of 60 
percent for pronounced intervertebral disc disease is 
warranted.  Accordingly, the benefit of the doubt is resolved 
in favor of the veteran and a rating of 60 percent, the 
highest scheduler rating for this disability, is granted.  38 
U.S.C.A. § 5107(b). 
 
The Board has also considered the veteran's disability under 
diagnostic codes 5292 (limitation of motion of lumbar spine), 
5295 (for lumbosacral strain) and 8520 (for paralysis of the 
sciatic nerve).  These Diagnostic Codes could not be used in 
conjunction with Diagnostic Code 5293 as this would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The 
veteran would be entitled to less than a 60 percent rating if 
rated solely under any of these diagnostic codes.  The 
highest possible rating under diagnostic code 5292 or 5295 is 
40 percent.  A rating of 60 percent under diagnostic Code 
8520 would not be warranted because the veteran does not have 
marked muscular atrophy. 

The Board further notes that the rating criteria under 
Diagnostic Code 5293 explicitly take into account 
manifestations such as pain on motion, osteo-arthritic 
changes, incoordination (for example, absent ankle jerk), and 
limitation of motion.  Thus, rating these aspects of the 
veteran's disability separately under additional provisions 
of the rating code would also constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.

Clothing Allowance

Factual Background

In January 1993, the veteran submitted a VA Form 21-8678 
(Application for Annual Clothing Allowance).  The appliance 
listed was back girdle brace with metal stays.  The VA Form 
21-8678 listed the requirements for an annual clothing 
allowance and stated that to qualify for annual payment, 
eligibility must be established as of August 1 of the year 
for which payment is claimed.

On April 19, 1993, the veteran again submitted a form 21-
8678, application for annual clothing allowance.  The type of 
appliance was back brace with metal stays.  The application 
listed the requirements for such an allowance and advised the 
veteran that eligibility must be established by August 1 of 
the year for which payment was claimed.

Also on April 19, 1993, the Chief of a VA prosthetic 
treatment center completed a VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, indicating that the 
veteran did not, because of a service connected disability, 
wear or use a prosthetic device or orthopedic device which 
tended to wear out clothing or, because of a service-
connected skin condition, use a medication that caused 
irreparable damage to his outergarments. A more specific 
written rationale, dated April 30, 1993 is of record; and the 
record reflects that the veteran has twice received written 
notification of the rationale.
 
On August 19, 1993, the veteran submitted a notice of 
disagreement stating that his new back brace had metal that 
tore his clothing.

In October 1993, the veteran was issued a Statement of the 
Case, though this Statement of the Case is not currently of 
record, and cannot be located.

In a November 1993 Form 9, responding to the Statement of the 
Case, the veteran contended that he kept his brace clean, and 
that he washed it at least once a week.  He stated that he 
wore the brace every day.  He asserted that VA's claim that 
his brace was only slightly dirty and was not worn was only 
partially true.  He asserted that when he went to the VA 
hospital to receive the payment, his brace had just been 
washed.  He wrote that he did not know that its cleanliness 
would result in disallowance of his claim.

Analysis

The Board notes at the outset that the record is problematic 
due to records which are not contained in the claims file and 
the delay in the opportunity for the Board to adjudicate the 
veteran's claim.  However, as will be discussed below, after 
much consideration the Board is of the view that the record 
is sufficient for an equitable adjudication of the veteran's 
claim.  

In order to establish entitlement to an annual clothing 
allowance, the Chief Medical Director or Designee of a VA 
medical facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
because of a service-connected disability that tends to wear 
out or tear his clothing; or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments.  38 U.S.C.A. § 
1162;  38 C.F.R. § 3.810(a)(2). 

The application for clothing allowance must be filed within 
one year of the anniversary date (August 1) for which 
entitlement is initially established.  38 C.F.R. 
§ 3.3810(c)(1).

The Board acknowledges the veteran's contention that because 
he was awarded a clothing allowance due to wear and tear of 
his clothes caused by a back brace with metal stays in July 
1997, he should be awarded a clothing allowance for the same 
reasons for the year 1993.  However, for a clothing allowance 
in 1993, the veteran must have obtained the proper 
certification for the year 1993 on or before August 1, 1993.  
Nevertheless, under the unusual circumstances of this case, 
the Board has considered to what extent a grant of the 
clothing allowance in 1997 may be probative of entitlement to 
a clothing allowance 1993.  In the present case, the Board 
cannot be sure that the veteran was wearing the same device 
in 1993 as in 1997, or that he was wearing his back brace 
with the same frequency in 1993 as in 1997.  Thus, the 1997 
approval of a clothing allowance is not sufficiently 
probative of circumstances in 1993 to allow a favorable 
determination for the veteran in this case.
 
The Board acknowledges the veteran's assertion that he washed 
his back brace and that is why it did not appear worn or 
dirty in 1993.  The Board does not doubt the veteran's 
contention that he washed his back brace frequently.  
However, the Board regards as highly probative the judgment 
of the Chief of the Prosthetic Treatment Center in April 
1993, a medical professional highly familiar with the use of 
such devices, and designated by VA to make such 
determinations, that the veteran did not meet the 
requirements for a clothing allowance at that time for the 
reason that he was not wearing the back brace often enough to 
damage his clothes.  

The Board notes that veteran did not submit his notice of 
disagreement with the denial of clothing allowance until 
August 19, 1993.  This was past the date of August 1, 1993, 
proscribed by the Secretary in the VA Form 21-8678 as the 
date by which eligibility for clothing allowance for calendar 
year 1993 had to be established, pursuant to 38 C.F.R. 
§ 3.810(c)(1).  Thus, in the Board's view, entitlement to 
clothing allowance is to be judged on the basis of the 
substantive record before VA as of August 1, 1993.  There is 
no evidence to show, and the veteran does not contend, that 
any additional favorable evidence was received by VA between 
April 19, 1993, the date of the negative determination by the 
appropriate official, and August 1, 1993, the date by which 
entitlement had to be established for receipt of a clothing 
allowance for that year.

In the same vein, the Board notes that it is too late in time 
for referral of this case for a new opinion by an appropriate 
VA medical official.  The facts and law in this case required 
ascertainment in 1993, and the Board therefore relies on the 
evidence of record at that time.  A current medical opinion 
as to whether the veteran met the criteria for a clothing 
allowance in 1993 would be less probative than the opinion 
rendered in 1993, since the reviewing physician would not be 
familiar with appearance of the brace in 1993 or the 
frequency with which the veteran wore the brace at that time.  
Moreover, the 1993 application signed by the veteran clearly 
indicated that eligibility had to be established by August 1, 
1993.  Receipt of a new medical opinion pertinent to the 
claim over 6 years later would be in violation of the 
Secretary's requirement that eligibility be established by 
August 1 of the year for which benefits were sought.

The Board notes that not of record are a Statement of the 
Case (SOC) dated in October 1993 and the medical record in 
which it was explicitly determined that the veteran did not 
wear his LS-Corset frequently enough to wear or tear his 
clothing.  Neither the veteran nor his representative have 
raised a dispute on this basis.  The record reflects that the 
veteran received the SOC in October 1993 (as evidence by his 
filing a Form 9 with responding arguments shortly 
thereafter).  Since he had actual notice and of and the 
opportunity to respond to the SOC (which in turn conveyed 
specifically the reasons for the VA medical official against 
his claim), and the nature of the SOC is not in dispute, the 
Board finds that a remand is not appropriate for retrieval of 
the missing information.  Moreover, it is the lack of a 
certification that the veteran's back brace caused wear and 
tear to his clothing in 1993 which his dispositive in this 
case.  See 38 C.F.R. § 3.810(a)(2).  The Board sees no 
realistic or reasonable basis for finding (and neither the 
veteran nor his representative has contended) that the 
underlying record which describes most specifically the 
reasons upon which the April 19 determination by the Chief of 
the Prosthetic Treatment Center denying entitlement to 
clothing allowance was made could be determinative in 
changing the outcome of the present case.  The determinative 
signed medical opinion of the Chief of the Prosthetic 
Treatment Center is contained in the April 19, 1993, Form 21-
8679, the signed original of which is in the claims file. 

The Board acknowledges the contention of the veteran's 
representative in a November 1999 Written Brief Presentation 
that the veteran has not been apprised of the laws and 
regulations under which his claim was adjudicated in the 
December 1997 Supplemental Statement of the Case.  The Board 
concurs that the December 1997 Supplemental Statement of the 
Case does not specifically cite the applicable laws and 
regulations under which this claim was adjudicated.  However, 
the documentation of record reflects that the veteran had 
actual notice of the requirements for a grant of the clothing 
allowance.  Applications signed by the veteran in January 
1993, April 1993, and July 1997 all clearly describe the 
requirements for obtaining annual clothing allowance, and the 
veteran's correspondence of record reflects a clear 
understanding of the grounds upon which the claim was denied. 

In sum, the Chief Medical Director or Designee of a VA 
medical facility did not certify that that the veteran's back 
brace with metal stays tended to wear out or tear his 
clothing during the year 1993.  The only on-point 
certification by an appropriate official, which the Board 
regards as highly credible, was to the contrary.  The only 
countervailing evidence of record is the veteran's assertion 
that the 1993 clothing allowance was denied because his brace 
was cleaned regularly and therefore appeared less worn than 
it was, thus leading the VA physician to deny certification.  
The Board considers the Chief Medical Director's opinion the 
most expert of record.  Moreover, certification by a Chief 
Medical Director of a VA facility or his designee was 
necessary for a grant of clothing allowance, and no such 
certification was obtained.  Accordingly, the Board finds 
that the criteria for a clothing allowance in 1993 have not 
been met, and the claim is denied.


ORDER

A rating of 60 percent for chronic lumbosacral strain, with 
bulging disc L4-L5 and herniation L5-S1, is granted, subject 
to the provisions governing payment of monetary benefits.

Entitlement to a VA clothing allowance for the year 1993 is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






